Citation Nr: 1710331	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  08-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009 for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to TDIU.  At that time, the Veteran had a combined 60 percent disability rating for service-connected disabilities, effective June 13, 2002.  He was later awarded a temporary total rating from July 22, 2009 to November 1, 2009.  In April 2011, the RO awarded TDIU, effective November 1, 2009, the date at which the Veteran's combined disability rating was increased to 80 percent.  The issue on appeal was thus re-characterized as entitlement to a TDIU prior to November 1, 2009.

In December 2011, the Board denied entitlement to an effective date prior to November 1, 2009 for the award of TDIU.  The Veteran appealed the to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the Board's December 2011 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In April 2013, the Board again denied entitlement to an effective date earlier than November 1, 2009 for the award of TDIU.  The Veteran appealed the denial to the Court.  In a December 2013 Order, the Court vacated the Board's decision and remanded the case to the Board for further development pursuant to a JMR.

This matter was most recently before the Board in December 2014, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends that an earlier effective date is warranted for his award of a TDIU rating.

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Prior to November 1, 2009 - not considering the period of his temporary total disability rating from July 22, 2009 to November 1, 2009 - the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; duodenal ulcer with anemia, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; and bilateral sensorineural hearing loss, evaluated as 0 percent disabling.  Thus, he had a combined disability rating of 60 percent.  Since the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met prior to November 1, 2009, an award of TDIU would have to be on an extraschedular basis.

The Veteran has submitted some evidence supporting his assertion that he was unable to work prior to November 1, 2009, due in large part to his service-connected PTSD.  This evidence includes, in particular, a May 2006 VA medical examination report and several lay statements.  Hence, the record suggests that the Veteran may have been rendered unemployable by his service connected disabilities prior to November 1, 2009.  Entitlement to an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) must be addressed in the first instance by the Director of Compensation and Pension Service.

As well, additional efforts should be made to obtain relevant business records from the Veteran's auto repair business.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make further attempts to secure for association with the record relevant business records from the Veteran's auto repair business regarding his occupational history, as identified in the October 2014 letter.

2. After completing directive (1), the AOJ should refer the matter of the Veteran's entitlement to a TDIU rating prior to November 1, 2009, on an extraschedular basis to the VA Director of Compensation and Pension for a determination on the matter.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment and all other factors bearing on the issue, including the grant of SSA benefits.

3. The AOJ should implement the Compensation and Pension Service Director's determination.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




